Citation Nr: 1629874	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-42 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for varicose veins, left leg.  

2.  The propriety of the rating reduction for varicose veins, left leg, from 20 percent to 10 percent effective September 1, 2014 to include restoration of a 20 percent rating.

3.  Entitlement to a rating in excess of 10 percent for varicose veins, right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served in the Air Force from February 1949 to February 1950 and from August 1950 to August 1951.

This appeal to the Board of Veterans' Appeals (Board) is from July 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2014 substantive appeal, the Veteran requested a local hearing with a Veterans Law Judge.  In August 2015, the Board remanded the case in order to schedule the Veteran for a videoconference hearing.  See August 2015 BVA Decision in VBMS.  This hearing request was subsequently withdrawn in March 2016.  See VA 21-4138 received September 3, 2015.

Relevant records stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed and considered in the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for varicose veins of both legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The 20 percent rating for varicose veins of the left leg was in effect for 5 years, and was reduced improperly since the RO failed to consider the regulatory requirements that govern such reductions, which in part require actual improvement under the ordinary condition of life.

CONCLUSION OF LAW

The rating reduction was improper and the criteria for restoration of a 20 percent rating for varicose veins of the left leg have been met, effective November 1, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105(e), 38 C.F.R. §§ 3.105(e), 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

From a procedural standpoint, the reduction of the rating for left leg varicose veins from 20 percent to 10 percent was proper.  See 38 C.F.R. § 3.105(e).  A July 2012 rating decision notified the Veteran of the proposed reduction.  The Veteran was notified in August 2012 and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  See notice letter dated August 2012.

The RO took final action to reduce the disability rating in a June 2014 rating decision.  Although a copy of the notice letter is not of record in the claims file, VBMS, or Virtual VA, the Veteran's notice of disagreement states that the notification letter was dated June 17, 2014.  See VA Form 21-0958.  The reduction was not made prior to 60 days from the notification of the denial.  The notice and procedural protections of 3.105(e) were clearly met.

As for whether the reduction was proper on a factual basis, substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155.

For disabilities that are likely to improve, reduction is warranted for ratings in effect for fewer than five years if the evidence shows improvement of the condition.  38 C.F.R. § 3.344 (c) (2015).  Reexamination disclosing improvement in the disability will warrant a reduction in rating.  Id.  If a rating has been in effect for a long period of time, there are additional requirements that must be satisfied before a rating may be reduced, as set forth in 38 C.F.R. § 3.344(a) and (b).  See 38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Here, the 20 percent rating for the Veteran's left leg varicose veins became effective on April 28, 2009 and the reduction to 10 percent became effective on September 1, 2014.  Since the 20 percent rating was in effect for 5 years, the provisions of 38 C.F.R. § 3.344(a) and (b) apply.

It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, in Schafrath, the Court found the reduction in that case void ab initio because the reduction was made without observance of 38 C.F.R. § 3.344(a), among other regulations.  Id.  

It is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; 38 C.F.R. 3.344(a) (2015).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point may include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  In general, the reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992). 

The Board finds that the medical evidence of record at the time of the rating reduction was inadequate to meet the requirements of 38 C.F.R. § 3.344(a).  More specifically, the evidence does not show improvement in the disability under the ordinary conditions of life.

When the disability rating was increased to 20 percent, it was based on an April 2009 report from the Veteran's private physician, Dr. P.D.  The physician stated that the Veteran had severe left leg varicose veins with continued complaints of pain that was most severe at the end of the day.  There was also associated swelling and he wore elastic compression stockings with little relief in his symptoms.  The examination was significant for moderate lower extremity venous stasis dermatitis and 2+ edema.  He had enormous left leg varicose veins with the largest being 2.5 cm in diameter.  Some were distended and tender to touch.  

The private evaluation was followed by a September 2009 VA examination in which the Veteran complained of occasional swelling, achiness, and fatigue, which happened when he was standing.  He had difficulty walking, couple only walk a couple of blocks, and had to stop periodically due to instability in his legs.  He indicated that symptoms or edema were helped by compression hose and that elevation seemed to make it feel better.  He had been on disability from the Social Security Administration (SSA) for 20 years due to his varicose veins.  He previously worked as a flight mechanic and he could not walk too far or stand for long periods of time.  

On VA examination, the veins protruded on the left side on the medial and lateral aspects of his calf and posteriorly on his thigh.  He had some bulging on the posterior thigh and slight bulging on the posterior calf.  The main bulging was along the lateral and anteriorlateral aspects and medial of his anterior left leg.  The protrusion was 1 to 1.5 cm.  His pedal pulse was trace and capillary refill was 3 to 4 seconds.  Toes were slightly cool to the touch and there was no edema.  No change in the rating was made based on this examination.  See September 2009 rating decision.  

The RO proposed a reduction based on a finding of later VA examinations in May 2011 and March 2012 that indicate compression stocking relieved his symptoms.  

Notably, the examination in May 2011 only pertains to the varicose veins of the right leg.  It was therefore erroneous for the RO to consider it in determining whether a reduction was proper for the left leg disability rating.  

On March 2012 VA DBQ examination, positive responses were provide for symptoms that consisted of having aching and fatigue in the left leg after prolonged standing or walking; symptoms relieved by compression hosiery, symptoms relieved by elevation of extremity, and intermittent edema in extremity.  The clinician commented that the physical examination of the left leg revealed large tortuous and tender varicose veins of the posterior thigh, posterior and lateral calf, anterior and medial calf; superficial varicose veins of the left ankle and foot and a well healed scar at the mid-medial calf and groin.  There was no evidence of edema, stasis pigmentation or ulceration.  The dorsal pedis and posterior tibial pulses were palpable.  The diagnosis of venous insufficiency was severe, as the Veteran's symptoms had worsened since the initial surgical procedure performed was due to the service-connected varicose veins.

The Board finds that the March 2012 examination findings do not reflect improvement and it is not as thorough as the prior findings upon which the 20 percent rating was continued in September 2009.  

Evidence comprised of the April 2009 evaluation, September 2012 examination, and March 2012 examination is consistent in showing that the Veteran's varicose veins were large and tender with achiness, fatigue, and intermittent edema or occasional swelling.  The private physician and March 2012 VA examiner both indicated the varicose veins were severe.  The evaluations are also consistent in the functional impact of the disability, noting it produced some difficulty in standing or ambulating. 

Other evidence of record indicates there was no improvement in the disability.  

A May 2011 record from Dr. P. D also suggests a continuation of symptoms rather than improvement.  He noted that the Veteran had been wearing elastic compression stockings, but that his veins still continued to get larger and more numerous.  He added that the Veteran had significant pain at the end of the day associated with swelling and that the compression hosiery provided little relief.  Large varices were noted, some were distended and tender to touch.  

Similarly, a May 2011 VA treatment record shows the Veteran only wore his compression hose intermittently because it provided minimal relief.  See May 2011 VA treatment record.

An August 2011 VA vascular surgery notes continued bilateral lower extremity pain due to venous claudication.  The examination revealed very distended, tortuous varicosities in the left calf and mild edema.  See page 15 of CAPRI records received February 2012 in Virtual VA.

In October 2012, and January and May 2013, the Veteran complained of chronic upper thigh or ankle pain due to varicose veins.  See pages 14, 17 and 21of CAPRI records received June 2014 in Virtual VA.

A September 2014 statement from Dr. L.B states the Veteran's vascular disease has certainly worsened as he has aged and that there has been no improvement in any way.  He had very significant venous insufficiency and reflux within his vessels that resulted in difficulty ambulating.  She added that discomfort, swelling, and fatigue would result when he does any extended walking.

An August 2014 statement from Dr. L. F states the Veteran complained of ongoing pain and mild swelling.  His pain was mostly with standing and at times his feet felt numb.  He ambulated fairly well, but had pain with prolonged standing.  

As shown, many of these complaints and findings, such as swelling/edema, pain, partial relief with elevation or compression stockings, and restricted walking or standing were throughout the period pertinent to the appeal.  There is also evidence of numbness, as reported by Dr. L. F that appears to be a new symptom not previously reported.  When looking at the disability as a whole over the period under consideration, a preponderance of the evidence indicates there has been no improvement in his disability under the ordinary conditions of life. 

The Board also finds that due to the different ways the September 2009 and March 2012 VA examinations were structured, the March 2012 examination is less thorough.  

The DBQ is designed in such a way where the clinician for the most part checks of boxes for predetermined findings and symptoms associated with the disability.  The previous format for the examination was broader and allowed for more detail and discretion in reporting symptoms and findings.  In light of these differences, the September 2009 VA examination contained information and a level of detail that was not duplicated in the March 2012 DBQ examination.  

The September 2009 VA examination noted the size of the varicose veins while the March 2012 DBQ report did not include measurements.

While both examiners indicated the pedal pulses were palpable, the September 2009 examination noted the rate of capillary refill and that the toes were cool to touch whereas the May 2012 DBQ examination did not these factors.

Finally, the DBQ examination indicated the Veteran's symptoms were relieved by compression hosiery whereas the previous exam indicated stated that hosiery helped.  The subtle difference is that the former implies complete relief and the latter indicates partial relief.  The DBQ examination is not set up for providing the level of detail, such as degree of relief, that equals the September 2009 examination.  

For these reasons, the Board finds the March 2012 examination is less thorough.

The Board also notes that the focus in determining whether a reduction is proper is based on whether an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The RO did not contemplate this in reducing the rating; it merely rated the disability without comparing the different examinations or considering the totality of the evidence.  Instead, it found that the Veteran's left leg varicose veins more closely resembled the criteria for a 10 percent rating.  In light of governing regulations, it is not appropriate to reduce a rating by merely rating the disability in light of the criteria without consideration of whether actual improvement is shown. 

Based on the foregoing, the evidence does not show that left leg varicose veins demonstrated any actual improvement under the ordinary conditions of life.  Failure to consider and apply the provisions of 38 C.F.R. § 3.344 renders the rating reduction void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); Brown v. Brown, 5 Vet. App. 413, 420-21; 38 C.F.R. 3.344(a) (2015).  Thus, the reduction was improper and restoration of the 20 percent rating is warranted effective September 1, 2014.  

ORDER

The reduction in the rating for left leg varicose veins from 20 percent to 10 percent, effective September 1, 2014 was not proper, and restoration of the 20 percent rating, effective September 1, 2014 is granted.




REMAND

Additional development is needed to determine whether a higher rating is warranted for bilateral leg varicose veins.  The September 2014 statement from Dr. L. B notes the Veteran's varicose veins have worsened with age.  The June 2016 Informal Hearing Presentation also notes the Veteran asserts that his disabilities had worsened.  Notably, the right leg varicose veins have not been evaluated since May 2011 and left leg varicose veins have not been evaluated since March 2012.  Since these disabilities may have worsened since his last examinations, he must be scheduled for an examination in order to obtain current findings.  Snuffer v Gober, 10 Vet App. 400 (1997), Caffrey v Brown, 6 Vet App. 377 (1994).  

The RO/AOJ should also take the opportunity to obtain ongoing treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all non-VA treatment providers and to complete authorizations for his varicose veins.  Make reasonable efforts to secure copies of these records and add them to the file.  The Veteran should be notified of any records that cannot be secured.

2.  Obtain and associate with the claims file ongoing VA treatment records since June 2014 for the Veteran's varicose veins.

If possible, the Veteran himself should submit these records (if any) to expedite his case. 

3.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and current level of severity of his service-connected bilateral lower extremity varicose veins.  The entire claims folder and electronic records in Virtual VA and VBMS must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints and pertinent clinical findings.  A complete medical history should be elicited to include the impact on daily functioning.  The examiner must conduct all necessary evaluations, studies, and tests.

4.  Then, after conducting any further development deemed warranted, adjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the December 2014 statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


